       Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    WILLIAM K. HAND                                           CIVIL ACTION

    VERSUS                                                       NO. 20-607

    SECURE LENDING                                          SECTION “R” (3)
    INCORPORATED



                              ORDER AND REASONS


       Defendant, Secure Lending Incorporated (“SLI”), moves to set aside

the default entered against it by the Clerk of the Court. 1 Plaintiff, William

Hand, opposes the motion. 2 Because SLI has shown good cause to set aside

the default, the Court GRANTS the motion.



I.     BACKGROUND

       Hand filed this lawsuit on February 19, 2020, alleging that SLI violated

the Telephone Consumer Protection Act (TCPA) of 1991, 47 U.S.C. § 227, by

initiating “autodialed telemarketing calls” to his cell phone that utilized

“prerecorded voice messages” without Hand’s consent. 3 Hand asserts that




1      See R. Doc. 19.
2      See R. Doc. 20.
3      R. Doc. 1 at 1, ¶ 1.
      Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 2 of 9



he delivered a copy of the complaint to SLI’s in-house counsel on February

26, 2020.4 That same day, SLI’s in-house counsel contacted plaintiff’s

counsel to acknowledge receipt of the complaint and to indicate that SLI

needed to obtain local counsel to litigate before this Court.5 Notwithstanding

this exchange between the parties in February 2020, plaintiff did not serve

defendant with process until March 12, 2020. 6 SLI’s deadline to answer the

complaint, therefore, fell 21 days later, on April 2, 2020. See Fed. R. Civ. P.

12.

      SLI failed to timely file an answer. Instead, on May 6, 2020, more than

a month after the answer deadline lapsed, SLI’s in-house counsel contacted

plaintiff’s counsel and requested an informal extension of time, attributing

his delay to the difficulty imposed by the COVID-19 pandemic. 7 Specifically,

SLI mentions difficulty receiving return calls from prospective counsel in

Louisiana in March and April of 2020.8 Plaintiff’s counsel agreed to “giv[e]

[SLI] until May 14, 2020, to obtain local counsel and file an answer.”9 SLI’s

house counsel replied on May 7, 2020, asserting that SLI would be unable to


4     See R. Doc. 20 at 1.
5     See R. Doc. 19-2 at 1, ¶ 1. SLI’s house counsel indicates that he is not
licensed to practice in the State of Louisiana. Id.
6     See R. Doc. 8; R. Doc. 20-1 at 2, ¶ 6.
7     See R. Doc. 19-3 at 4.
8     See R. Doc. 19-1 at 2.
9     Id. at 3.
                                        2
      Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 3 of 9



meet the proposed deadline and asked for an extension until June 7, 2020.10

Plaintiff refused, 11 and on May 27, 2020, Hand moved for the Clerk of this

Court to enter a default against SLI pursuant to Federal Rule of Civil

Procedure 55(a),12 which the Clerk entered on May 28, 2020. 13 SLI filed the

instant motion to set aside the default on June 26, 2020. 14



II.   LEGAL STANDARD

      Under Rule 55, which governs defaults and default judgments, “[t]he

court may set aside an entry for default for good cause, and it may set aside

a final default judgment under Rule 60(b)” Fed. R. Civ. P. 55. “[C]ourts

apply essentially the same standard to motions to set aside a default and a

judgment by default, [but] the former is more readily granted than a motion

to set aside a default judgment.” Matter of Dierschke, 975 F.2d 181, 184 (5th

Cir. 1992).

      In determining whether to set aside a default, courts consider

“‘whether the default was willful, whether setting it aside would prejudice the

adversary, and whether a meritorious defense is presented.’” Lacy v. Sitel


10    See id. at 2-3.
11    See id. at 1-2.
12    See R. Doc. 14.
13    See R. Doc. 15.
14    See R. Doc. 19.
                                      3
     Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 4 of 9



Corp., 227 F.3d 290, 292 (5th Cir. 2000) (quoting Dierschke, 975 F.2d at

184). “Courts may also consider whether the public interest was implicated,

whether there was a significant financial loss to the defendant, and whether

the defendant acted expeditiously to correct the default.”        Jenkens &

Gilchrist v. Groia & Co., 542 F.3d 114, 119 (5th Cir. 2008) (citing Dierschke,

975 F.2d at 183-84).

      Not all of the above factors need be considered. Id. If the Court finds

that the default was willful, or the defendant has failed to present a

meritorious defense, the Court may deny the motion to set aside the default

without further analysis. See Dierschke, 975 F.2d at 184 (“[W]hen the court

finds an intentional failure of responsive pleadings there need be no other

finding.”); 10A Charles Allen Wright & Arthur R. Miller, Federal Practice

and Procedure § 2697 (4th ed. 2020) (“In most cases . . . the court will

require the party in default to demonstrate a meritorious defense to the

action as a prerequisite to vacating the default entry or judgment.”).

      The Court is mindful that “[d]efault judgments are a drastic remedy,

not favored by the Federal Rules and resorted to by courts only in extreme

situations.” Sun Bank of Ocala v. Pelican Homestead and Sav. Ass’n, 874

F.2d 274, 276 (5th Cir. 1989). As a result, “‘any doubt should, as a general

proposition, be resolved in favor of [the defaulting party] to the end of


                                      4
     Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 5 of 9



securing a trial upon the merits.’” Jenkens, 542 F.3d at 119 (quoting Gen.

Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921 (5th Cir. 1960)).



III. DISCUSSION

      A.    Willfulness

      This Court does not find that SLI’s default was willful. “A willful

default is an ‘intentional failure’ to respond to litigation.” In re OCA, Inc.,

551 F.3d 359, 370 n.32 (5th Cir. 2008) (quoting Lacy, 227 F.3d at 292). Or,

put another way, a willful default is a “‘conscious decision to evade . . .

litigation after being served.’” Pelican Renewables 2, LLC v. Directsun Solar

Energy & Tech., LLC, 325 F.R.D. 570 (E.D. La. 2016) (quoting Cooper v.

Faith Shipping, No. 06-892, 2010 WL 2360668, at *13 (E.D. La. June 9,

2010)).

      The ongoing contact between the parties cuts against a finding of

willfulness. Immediately after receiving a copy of the complaint on February

26, 2020, SLI’s house counsel contacted plaintiff’s counsel and indicated that

SLI would obtain local counsel to represent it before this Court. 15 SLI began

searching for local counsel in the last half if March 2020, but it argues that

the onset of the COVID-19 pandemic disrupted day-to-day business


15    See R. Doc. 20-1 at 2, ¶ 5.
                                      5
     Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 6 of 9



operations at SLI and in Louisiana, frustrating its efforts.16          SLI next

contacted plaintiff’s counsel on May 6, 2020, to request an informal

extension of time. 17 Taken together, the present record does not demonstrate

that SLI was “play[ing] games” with the Court. See Lacy v. Sitel Corp., 227

F.3d 290, 292-93 (5th Cir. 2000) (finding that repeated contact between the

parties cut against a finding of willful default).

      B.    Meritorious Defense

      Turning to the next factor, whether SLI has presented a meritorious

defense, the Court finds that SLI has alleged facts that, if true, would allow it

to prevail on the merits. “In determining whether a meritorious defense

exists, ‘[t]he underlying concern is . . . whether there is some possibility that

the outcome of the suit after a full trial will be contrary to the result achieved

by the default.’” In re OCA, Inc., 551 F.3d at 373 (5th Cir. 2008) (quoting

Jenkens, 542 F.3d at 122). The defendant must make “clear and specific

statement[s] showing, not by conclusion, but by definite recitation of facts .

. . that [it has] a valid defense.” Molwood Corp. v. Stutts, 410 F.2d 351, 352

(5th Cir. 1969). Here, SLI argues that it did not use prerecorded messages

and that it initiated the calls with the use of “a human interface.”18 These


16    R. Doc. 19-2 at 1, ¶ 4.
17    See R. Doc. 20-1 at 11.
18    See R. Doc. 19-1 at 7.
                                        6
     Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 7 of 9



disputed facts are enough to show the possibility of a result “contrary to the

result achieved by the default.”19

      C.    Prejudice to the Plaintiff

      Setting aside the default would not prejudice the plaintiff’s claims.

There is no prejudice where “the setting aside of the default has done no

harm to plaintiff except to require it to prove its case.” Lacy v. Sitel Corp.,

227 F.3d 290, 293 (5th Cir. 2000). Plaintiff states in a conclusory fashion

that “there is significant concern that SLI has not preserved evidence or

notified its employees and third-party vendors to preserve evidence.” But

plaintiff provides no facts in support of his speculation. Cf. Jenkens, 542

F.3d at 122 (finding plaintiff’s claims of prejudice “ineffectual” because

plaintiff merely “refer[ed] to expected difficulties [it] may face if forced to

proceed with further litigation.”).

      In addition, plaintiff argues that it has an upcoming August 18, 2020,

deadline to file for class certification and that he has been preparing his class-




19     The TCPA makes it unlawful for an entity to “[i]nitiate . . . any
telephone call that . . . constitutes telemarketing, using an automatic
telephone dialing system or an artificial or prerecorded voice . . . without
the prior express written consent of the called party. . . .” 47 C.F.R. §
64.1200(a); see also Lester v. Wells Fargo Bank, N.A., 805 F. App’x 288,
289 (5th Cir. 2020) (“The TCPA makes it unlawful to make calls using any
artificial prerecorded voice to any telephone number assigned to a cellular
telephone service without prior consent.”).
                                          7
     Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 8 of 9



certification motion “on the basis of the allegations admitted by virtue of

SLI’s default.”20 As a result, he argues, setting aside the default will require

plaintiff to conduct additional pre-certification discovery.21 This argument

is unavailing; plaintiff merely argues that he will be inconvenienced if the

Court “require[s him] to prove [his] case.” Lacy, 227 F.3d at 293. In any

event, the Court intents, by separate order, to extend the deadline for class

certification motions until it provides a new deadline in its scheduling order.

      Finally, the Court notes that the amount of SLI’s potential liability

weighs in favor of setting aside the default. Plaintiff seeks class certification 22

and hopes to recover statutory damages from SLI in the amount of $1,500

per unlawful telephone call pursuant to 47 U.S.C. § 227(b)(3)(C). 23 An

adverse judgment could constitute a significant financial burden for SLI. See

Jenkins & Gilchrist, 542 F.3d at 122 (noting that the large value of a claim

militates in favor of a trial on the merits).




20    R. Doc. 20 at 7.
21    Id.
22    See R. Doc. 1 at 19, ¶ 81.
23    Id.
                                         8
      Case 2:20-cv-00607-SSV-DMD Document 28 Filed 08/10/20 Page 9 of 9



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendant’s motion to

set aside the default.




         New Orleans, Louisiana, this _____
                                       10th day of August, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                     9
